Case 1:19-cv-05843-ARR-RLM Document 16 Filed 05/21/20 Page 1 of 2 PageID #: 812



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 MANUFACTURERS ALLIANCE INSURANCE
 COMPANY,

                                              Plaintiff,                          MEMORANDUM
                                                                                  AND ORDER
                   -against-
                                                                                  19-CV-5843 (ARR)
 KOOKMIN BEST INSURANCE CO., LTD.
 (US BRANCH),

                                              Defendant.
 ---------------------------------------------------------------x
 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

              Earlier today, defendant Kookmin Best Insurance Co., Ltd. ("defendant") filed a

 letter (DE #13) requesting that (1) the Court hold in abeyance the motion filed by plaintiff

 Manufacturers Alliance Insurance Company ("plaintiff") for default judgment (DE #9), and (2)

 defendant be granted leave to file its belated answer to the complaint.1 Notably, this is a case

 that plaintiff allowed to languish for more than four months, having moved for default

 judgment less than a month ago, and only after being prodded into action by this Court's Order

 to Show Cause (DE #8). Furthermore, even according to plaintiff, the award of declaratory

 relief - the remedy requested by plaintiff - is entirely discretionary upon a defendant's default

 (DE #9-1 at 15-16).

              In view of the foregoing, and given the judiciary's "oft-stated preference for

 resolving disputes on the merits," Enron Oil v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993), the

 parties are encouraged to promptly confer in a good faith attempt to avoid further litigation



 1
   In the future, any request for judicial action should be docketed into the court file as an ECF motion event, as
 required by this Court's Individual Rules.
Case 1:19-cv-05843-ARR-RLM Document 16 Filed 05/21/20 Page 2 of 2 PageID #: 813



 over plaintiff's motion for a default judgment and over what the Court construes as defendant's

 cross-motion to vacate the entry of default. If the parties are able to reach agreement, they

 shall file, by May 28, 2020, a stipulation withdrawing plaintiff's motion for default judgment

 without prejudice and proposing a deadline by which defendant must file its answer. If they

 are unable to reach agreement, plaintiff's response to defendant's letter is due by June 1,

 2020. In the interim, all other deadlines are held in abeyance.

            SO ORDERED.

 Dated:     Brooklyn, New York
            May 21, 2020
                                        /s/   Roanne L. Mann
                                      ROANNE L. MANN
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
